DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 18 recites the limitation “steam” which is objected to because it is misspelled and supposed to be “stream”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations “providing at least one liquid oxygen feed” in line 5 and “providing at least a portion of the liquid oxygen feed” in line 7 which is indefinite since there can be more than one liquid oxygen feed and unclear which oxygen feed the 

Claim 2 recites the limitation “dividing the liquid oxygen feed into a first portion and a second portion” which is indefinite for being unclear if these are additional to the portion of liquid oxygen feed claimed in claim 1 from which claim 2 depends.  Furthermore, since claim 1 already inherent divides the feed in to at least a first and second portion by claiming “providing at least a portion of the liquid oxygen feed” and is therefore unnecessary and does not further limit the claim (35 U.S.C. 112(d)).  As discussed above, limitation of claim 1, line 7 will be interpreted as “providing a first portion of the liquid oxygen feed”, and In view of the Applicant’s disclosure, as best understood by the Examiner, claim 2 will be interpreted as “The process according to claim 1, further comprising, providing a second portion of the oxygen feed to the rare gas recovery column at a position between the at least one distillation zone and the reboiling zone.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above in the 112(b) section regarding claim 2, the language “dividing the liquid oxygen feed into a first portion and a second portion” does not further limit claim 1 and is redundant.  The limitation will be not included for examination of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 5,122,173), hereinafter referred to as Agrawal, in view of 
Find (US 2013/0152628), hereinafter referred to as Find.

Regarding claim 1, Agrawal teaches a process (using Fig. 2) for the recovery of xenon and/or krypton from a liquid oxygen stream comprising oxygen and xenon and/or krypton, said process comprising:

providing a liquid oxygen feed (112) comprising oxygen and xenon and krypton (see Table 1 to see composition which includes krypton and xenon);
providing a first portion of the liquid oxygen feed (by line 114) to the top of rare gas recovery column to form a reflux liquid (liquid oxygen feed within 114 is a reflux liquid);
vaporizing a reboiler liquid (liquid shown in the bottom of the column 115 in Fig. 2) in the reboiling zone to produce a mixture of a rising vapor (vapor which rises and leaves by line 119) and a xenon and krypton-enriched liquid stream (stream which leaves 120 as “krypton/xenon product”);
contacting (direct heat transfer contact) the rising vapor with the reflux liquid in the at least one distillation zone to effect stripping xenon and krypton from the rising vapor to the reflux liquid to produce the reboiler liquid;
removing the rising vapor (through line 119) from the top of the rare gas recovery column forming a xenon and/or krypton-lean gaseous oxygen stream (stream within 119);
removing the xenon and krypton-enriched liquid stream (by way of line 120) from the bottom of the rare gas recovery column.


    PNG
    media_image1.png
    717
    924
    media_image1.png
    Greyscale

Figure 1:  annotated Fig. 2 of Agrawal.

Agrawal does not teach passing the xenon and krypton-lean gaseous oxygen steam through a cold compressor forming a cold compressed oxygen stream;
passing the cold compressed oxygen stream through the reboiler producing condensed liquid oxygen by indirect heat exchange with the reboiler liquid in the reboiling zone; and
removing the condensed liquid oxygen from the rare gas recovery system as xenon and/or krypton-lean liquid oxygen.

“The warmer compressed gaseous stream g4 becomes the product stream p, which may be liquid, gaseous or both.”) by indirect heat exchange with reboiler liquid (passing through line l2) in the revoiling zone (zone of A3); and removing the condensed liquid by way of line p.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the xenon and krypton lean gaseous oxygen stream exiting the top of the rare gas recovery column and the reboiler, of Agrawal, by compressing the lean gaseous oxygen stream using a cold compressor which directs the compressed lean gaseous oxygen to the reboiler to exchange heat with the liquid collected in the bottom of the rare gas recovery column as taught by Find in order to provide the predictable result of adding value to the oxygen by increasing its energy content (by compression) and densifying (through it becoming liquid) all the while being used to boil the liquid within the bottom of the rare gas recovery column to separate the oxygen from the Xenon/Krypton.

Regarding claim 2, Agrawal, as modified, teaches the process according to claim 1, further comprising, providing a second portion (113) of the liquid oxygen feed to the rare gas recovery column at a position (see position where 113 enters in rare gas recovery 

Regarding claims 10 and 11, Agrawal, as modified, teaches the process according to claim 1, wherein a xenon recovery of 90% or greater (see Table I which appears to show Xenon enter line 112 at 2.05 ppm and none leaves the column through line 119, which means it all gets liquefied and exits line 120) is achieved, based on the concentration of xenon in the liquid oxygen feed (claim 10); wherein a xenon recovery of 95% or greater (see Table I which appears to show Xenon enter line 112 at 2.05 ppm and none leaves the column through line 119, which means it all gets liquefied and exits line 120) is achieved, based on the concentration of xenon in the liquid oxygen feed.

Regarding claim 12, Agrawal, as modified, teaches the process according to claim 1, wherein the first portion of the liquid oxygen feed is between 10 and 50% of the liquid oxygen feed (17% according to Table I, wherein 17% flows through line 114, the first portion, and the second portion flows through line 113 at 83%).

Regarding claims 13, Agrawal, as modified, teaches the process according to claim 1, wherein a krypton recovery of 15% to 90% (see Table II Case 1, at 90.1%) is achieved, based on the concentration of krypton in the liquid oxygen feed.

Assuming Arguendo, the Krypton recovery is dependent on the reflux ratio and therefore considered a result effective variable in that as the reflux ration lowers, so In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal and Find as applied to claim 1, in further view of Lochner (US 6,301,929)

Regarding claims 3 and 4, Agrawal, as modified, teaches the process according to claim 1, however does not teach wherein the rare gas recovery column is operated at an operating pressure of between 5 to 25 bara (claim 3) or wherein the rare gas recovery column is operated at an operating pressure of between 10 and 20 bara.

Lochner teaches a rare gas recovery column (15) with an operating pressure of between 1.5-10 bar (10 bar, column 2, lines 15-20, “The krypton-xenon enrichment column is operated below the critical pressure of oxygen, depending on the product pressure for example at 2 to 10 bar”) which separates oxygen from xenon and Krypton while providing pressurized oxygen as a product (see column 1, lines 6-10).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Agrawal, as modified, such that the column operated at a pressure of 10 bar as taught by Lochner in order to provide the predictable result of producing a high pressure krypton/xenon lean oxygen gas leaving the top of the column which in turn will reduce work required by the cold compressor to achieve the desired pressure of the krypton/xenon lean oxygen gas entering the reboiler.
	Furthermore, the operating pressure of the rare gas column is considered a result effective variable in that, depending on the temperature of the feed gas entering In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Allowable Subject Matter

Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6 would be allowable for depending on claim 5, while claims 8 and 9 would be allowable for depending on claim 7.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in combination does not teach the process according to claim 5, wherein “compressing the low-pressure liquid oxygen stream in a pump to a pressure greater than the operating pressure of the rare gas recovery column forming a compressed liquid oxygen stream, warming the compressed liquid oxygen stream by indirect heat exchange in a desubcooler to form the liquid oxygen feed; and passing the condensed liquid oxygen to the desubcooler and cooling by indirect heat exchange with the compressed liquid oxygen stream to produce a subcooled xenon and/or krypton-lean liquid oxygen.”

The closest prior art of record is Lochner, who discloses compressing a low pressure liquid oxygen stream (11) in a pump (12) forming a compressed liquid oxygen stream, warming the compressed liquid oxygen stream (in 13) by indirect heat exchange in a desubcooler (13).

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in combination does not teach the .  

The closest prior art of record is Lochner, who discloses compressing a low pressure liquid oxygen stream (11) in a pump (12) forming a compressed liquid oxygen stream, warming the compressed liquid oxygen stream (in 13) by indirect heat exchange in a desubcooler (13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763              

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763